Concurring Opinion
by Mr. Justice Eagen :
I join in the thoughts and conclusions reached by Mr. Justice Benjamin R. Jones, as expressed in his opinion filed in this case. By the same token if due process were present I would unhesitatingly vote to affirm the order of disbarment.
An individual, who is given the priceless privilege of practicing law, is duty bound to uphold and defend the Constitution of the United States of America. This is *619the minimum that might be expected of one so highly favored. If established facts tend to indicate that he has forsaken that oath, the least he should do is to answer, if called upon to explain his conduct by the Courts or a proper investigating tribunal. Ilis refusal to do so in my opinion, is sufficient to warrant the conclusion that he is the type of person unworthy of being a member of the legal profession.
In very recent decisions, the Supreme Court of the United States affirmed the action of two state courts refusing to admit an applicant for admission to the Bar on the ground that he had obstructed the Committee of Bar Examiners in the performance of its duty in refusing to answer questions of a similar nature which this present issue involves. See Konigsberg v. State Bar of California, 366 U.S. 36 (1961); In re George Anastaplo, 366 U.S. 82 (1961). If an individual is unworthy to gain admission to the profession by such refusal certainly one who has enjoyed the fruits of the privilege for many years is at the very least unworthy to continue in the profession.